DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer-readable storage medium may directed to transitory medium, which does not fall within the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG-PUB NO. 2019/0095754) in view of Abhau (U.S. PG-PUB NO. 2016/0283821).
-Regarding claim 1, Chen discloses a method for training an object identification neural network based on a distorted fisheye image (neural network, paragraph 21), comprising: acquiring the distorted fisheye image, wherein the distorted fisheye image comprises at least (fisheye lens image, paragraph 24); determining a zone to which each of the at least one target object belongs (label a range where an object is located, paragraph 25); categorizing the at least one target object according to the zone to which each of the at least one target object belongs (find a plurality of groups of corresponding object information through comparison, paragraph 27); and inputting the distorted fisheye image and a category to which each of the at least one target object belongs into the object identification neural network to train the object identification neural network (coordinate mapping model are trained by a deep learning method, paragraph 45).
Chen is silent to teaching that dividing the distorted fisheye image into a plurality of zones according to a distortion degree. However, the claimed limitation is well known in the art as evidenced by Abhau.
In the same field of endeavor, Abhau teaches dividing the distorted fisheye image into a plurality of zones according to a distortion degree (Depending on the degree of distortion, the centre points of the circular image elements with the same radius may be close together, paragraph 56).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Abhau in order to provide automatically finds distorted circular image elements with a high precision and low computational cost.
-Regarding claim 3, the combination further discloses the step of categorizing the at least one target object according to the zone to which each of the at least one target object belongs comprises: placing identical target objects belonging to a same zone into a category (Chen, find a plurality of groups of corresponding object information through comparison, paragraph 27).
(Abhau, depending on the degree of distortion, the centre points of the circular image elements with the same radius may be close together, paragraph 56).
-Regarding claim 5, Chen discloses a computing device, comprising: a processor (processor 32, FIG. 3), a memory (database 31, FIG. 3), a communication interface and a communication bus (FIG. 3); wherein the processor, the memory and the communication interface communicate with each other via the communication bus (FIG. 3); and the memory is configured to store at least one executable instruction (paragraph 43), wherein the executable instruction, when being executed by the processor, causes the processor to perform the steps of: acquiring the distorted fisheye image, wherein the distorted fisheye image comprises at least one target object (fisheye lens image, paragraph 24); determining a zone to which each of the at least one target object belongs  (label a range where an object is located, paragraph 25); categorizing the at least one target object according to the zone to which each of the at least one target object belongs (find a plurality of groups of corresponding object information through comparison, paragraph 27); and inputting the distorted fisheye image and a category to which each of the at least one target object belongs into the object identification neural network to train the object identification neural network (coordinate mapping model are trained by a deep learning method, paragraph 45).
Chen is silent to teaching that dividing the distorted fisheye image into a plurality of zones according to a distortion degree. However, the claimed limitation is well known in the art as evidenced by Abhau.
In the same field of endeavor, Abhau teaches dividing the distorted fisheye image into a plurality of zones according to a distortion degree (Depending on the degree of distortion, the centre points of the circular image elements with the same radius may be close together, paragraph 56).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Abhau in order to provide automatically finds distorted circular image elements with a high precision and low computational cost.
-Regarding claim 7, the combination further discloses the step of categorizing the at least one target object according to the zone to which each of the at least one target object belongs comprises: placing identical target objects belonging to a same zone into a category (Chen, find a plurality of groups of corresponding object information through comparison, paragraph 27).
-Regarding claim 8, the combination further discloses target objects in a same zone have the same distortion degree (Abhau, depending on the degree of distortion, the centre points of the circular image elements with the same radius may be close together, paragraph 56).
-Regarding claim 9, Chen discloses a computer-readable storage medium, the storage medium storing at least one executable instruction (database 31, FIG. 3); wherein the executable instruction, when being executed, causes a processor to perform the steps of: acquiring the distorted fisheye image, wherein the distorted fisheye image comprises (fisheye lens image, paragraph 24): determining a zone to which each of the at least one target object belongs (label a range where an object is located, paragraph 25); categorizing the at least one target object according to the zone to which each of the at least one target object belongs (find a plurality of groups of corresponding object information through comparison, paragraph 27); and inputting the distorted fisheye image and a category to which each of the at least one target object belongs into the object identification neural network to train the object identification (coordinate mapping model are trained by a deep learning method, paragraph 45).
Chen is silent to teaching that dividing the distorted fisheye image into a plurality of zones according to a distortion degree. However, the claimed limitation is well known in the art as evidenced by Abhau.
In the same field of endeavor, Abhau teaches dividing the distorted fisheye image into a plurality of zones according to a distortion degree (Depending on the degree of distortion, the centre points of the circular image elements with the same radius may be close together, paragraph 56).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Abhau in order to provide automatically finds distorted circular image elements with a high precision and low computational cost.
-Regarding claim 11, the combination further discloses the step of categorizing the at least one target object according to the zone to which each of the at least one target object belongs comprises:  17placing identical target objects belonging to a same zone into a category (Chen, find a plurality of groups of corresponding object information through comparison, paragraph 27).
-Regarding claim 12, the combination further discloses target objects in a same zone have the same distortion degree (Abhau, depending on the degree of distortion, the centre points of the circular image elements with the same radius may be close together, paragraph 56).
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/               Primary Examiner, Art Unit 2664